DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Tussy (US 2014/0294257 A1).
In considering claim 1, Tussy discloses all the claimed subject matter, note 1) the claimed a first machine readable memory storing a first dataset of people is met by the database which stores on the mobile device (Fig. 1, page 3, paragraph #0038), 2) the claimed a second machine readable memory storing a second dataset of people, wherein the second dataset includes more people than the first dataset is met by the second database 124B, third database 124C and/or other database (Fig. 1, page 2, paragraph #0026 to paragraph #0030), 3) the claimed a processor, the processor receiving a presented image from a camera, the processor further performing following acts comparing the presented image with a stored image in the first dataset is met by the processor 208 of the mobile device which performs the facial recognition (Fig. 1, page 3, paragraph #0038 and page 4, paragraph #0045), and 4) the claimed calculating a score according to a similarity of facial features between the presented image and the stored image is met by the character score (Figs. 1-7, page 7, paragraph #0085 to page 8, paragraph #0089).  
In considering claim 2, the claimed the processor further performing the acts: determining whether the score is higher than a threshold, and if the score is higher than the threshold, classifying the presented image as the same person of the stored image is met by the high character score (Figs. 1-7, page 7, paragraph #0085 to page 8, paragraph #0089).  
In considering claim 3, Tussy discloses all the claimed subject matter, note 1) the claimed the processor further performing the acts: determining whether the score is higher than a threshold is met by the high character score (Figs. 1-7, page 7, paragraph #0085 to page 8, paragraph #0089), and 2) the claimed if the score is lower than the threshold, comparing the presented image with a stored image in the second dataset is met by checking character score from other databases (Figs. 1-7, page 2, paragraph #0029 to paragraph #0030 and page 7, paragraph #0085 to page 8, paragraph #0089).  
In considering claim 6, the claimed wherein the first dataset includes persons also included in the second dataset is met by checking character score from other databases (Figs. 1-7, page 2, paragraph #0029 to paragraph #0030 and page 7, paragraph #0085 to page 8, paragraph #0089).  
In considering claim 7, the claimed wherein the first dataset include no person included in the second dataset is met by checking character score from other databases (Figs. 1-7, page 2, paragraph #0029 to paragraph #0030 and page 7, paragraph #0085 to page 8, paragraph #0089).  
In considering claim 8, the claimed the processor further generating a security alert is met by the alert (Figs. 1-7, to page 8, paragraph #0088).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy (US 2014/0294257 A1) in view of Soundararajan et al. (US Patent No. 9,986,289 B2).
In considering claim 4, Tussy discloses all the limitations of the instant invention as discussed in claim 1 above, except for providing the claimed wherein the processor receives an image that includes a plurality of persons. Soundararajan et al. teach that FIG. 1 illustrates an example media exposure environment 100 including a media presentation device 102, an example meter 104 constructed in accordance with teachings of this disclosure, and an audience 106 including a first person 108 and a second person 110… the first and second image capturing devices 112, 114 simultaneously capture respective images of the environment 100 for a particular time (Fig. 1, col. 6, line 49 to col. 7, line 64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capturing plurality of persons as taught by Soundararajan et al. into Tussy’s system in order to count people in the environment in the particular date and time to provide exposure data (e.g., rating data) for that media.
In considering claim 5, the claimed wherein the processor performs facial recognition on the plurality of persons simultaneously is met by the people counter 300 which detects a number of people present in the environment 100 during respective periods of time (Figs. 2-3, col. 8, line 26 to col. 9, line 4 of Soundararajan et al.).  
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	BEDADALA (US 2019/0251191 A1) discloses targeted search of backup data using facial recognition.
	Lipert et al. (US 2016/0224837 A1) disclose method and system for facial and object recognition using metadata heuristic search.
	Nazemi et al. (US Patent No. 11,087,119 B2) disclose facial detection and recognition for pedestrian traffic.
	King (US Patent No. 8,908,977 B2) discloses system and method for comparing images.
	Sung et al. (US Patent No. 8,150,109 B2) disclose large volume face recognition apparatus and method.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 28, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422